Citation Nr: 1828354	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  12-13 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Propriety of the reduction in the disability evaluation assigned for service-connected dermatitis from 30 percent to noncompensable, effective December 1, 2016.

2.  Entitlement to a compensable evaluation for dermatitis, from December 1, 2016.


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active military service from September 1954 to March 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2017, the Board remanded these claims to the Agency of Original Jurisdiction for additional development.  In light of treatment records that have been obtained and associated with the record, the performance of the requested medical examination, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The manifestations of the Veteran's dermatitis were shown to have improved at the time of the rating reduction.

2.  From December 1, 2016, the Veteran's dermatitis was manifested by less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period.


CONCLUSIONS OF LAW

1.  The reduction in the rating dermatitis from 30 percent to 0 percent, effective December 1, 2016, was proper.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.105 (e), 3.343(a), 3.344, 4.1-4.7, 4.118, Diagnostic Code 7806 (2017).

2.  The criteria for rating higher than 0 percent from December 1, 2016, for dermatitis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.118, Diagnostic Code 7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Rating Reduction

A disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C. § 1155 (2012); Greyzck v. West, 12 Vet. App. 288 (1999). 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012).  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012).  The Veteran's dermatitis disability is rated under Diagnostic Code 7806, used for rating dermatitis.  

Under Diagnostic Code 7806, the rating code for dermatitis and eczema, a 0 percent rating is assigned where there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is assigned where there is involvement of at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned for dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or for dermatitis or eczema that requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating is assigned for dermatitis or eczema, affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or for dermatitis or eczema that requires constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period.  38 C.F.R. § 4.118.

In Johnson v. Shulkin, the Federal Circuit distinguished between "systemic" therapy versus "topical" therapy, holding that systemic therapy means treatment affecting the whole body, whereas topical therapy means treatment pertaining to a particular surface area that affects only the area to which it is applied.  862 F.3d 1351 (Fed. Cir. 2017).

If a rating has been continued at the same level for long periods, meaning five years or more, VA may not reduce the rating based on examinations less full and complete than those on which payments were authorized or continued.  38 C.F.R. § 3.344(a) (2017). 

When a disability has not become stable and is likely to improve, and the disability rating has not continued at the same level for at least five years, a reexamination disclosing improvement in that disability will warrant a reduction in its rating.  38 C.F.R. § 3.344(c) (2017).  The duration of the disability rating at issue is measured by the effective date assigned for that rating until the effective date of the actual reduction.  Brown v. Brown, 5 Vet. App. 413 (1993). 

If a reduction in the rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, the RO must issue a rating proposing the reduction and setting forth all material facts and reasons.  A period of 60 days is allowed for response.  38 C.F.R. § 3.105(e) (2017).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e), (i) (2017). 

A disability which has been continuously rated at or above any rating of disability for 20 or more years for compensation purposes will not be reduced to less than that rating except upon a showing that the rating was based on fraud.  The 20-year period will be computed from the effective date of the rating to the effective date of reduction of rating.  38 C.F.R. § 3.951 (2017). 

As a preliminary matter, the Board notes that the Veteran does not contend, and the evidence does not show, noncompliance with the procedural requirements for rating reductions.  38 C.F.R. § 3.105(e) (2017).  Notice was issued with a statement of facts and reasons for the reduction.  An opportunity was provided to submit evidence against a proposed reduction.  A subsequent rating decision enacted the proposed reduction at the appropriate effective date.  The Board finds the notice provisions have been satisfied.  Therefore, the Board will focus only upon the propriety of the reduction. 

For ratings that have been continued for five years or more, certain regulatory provisions apply.  38 C.F.R. § 3.344(a), (b) (2017).  Such is the case here.  The 30 percent rating for dermatitis was in effect for more than five years at the time of the reduction.  The 30 percent rating was effective from October 6, 2009, to December 1, 2016, a period of about six years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b) apply.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

Each disability is viewed in relation to its history.  38 C.F.R. § 4.1 (2017).  It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately indicate the elements of disability present.  38 C.F.R. § 4.2 (2017).  The rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that the improvement indicates improvement in the ability to function under ordinary conditions of life and work.  38 C.F.R. § 4.13 (2017).  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a preponderance of evidence weighs against the claim.  Brown v. Brown, 5 Vet. App. 413 (1993). 

The May 2010 decision in which a Decision Review Officer (DRO) originally granted an increased 30 percent disability rating for the Veteran's dermatitis, effective October 6, 2009, was primarily based on a single VA examination report dated October 6, 2009.  At that time, the Veteran reported having been prescribed Betamethasone and Clotrimazole cream.  Over previous years, he had been prescribed steroid creams.  The examiner specified that the Veteran was treated with a topical cream and a corticosteroid.  The Veteran had no systemic symptoms, although he had local pruritus.  The Veteran reported having itchy skin.  On objective examination, 5 to 20 percent of exposed areas and 5 to 20 percent of total body area was affected.  The diagnosis was eczema.

In a December 2015 decision, the RO proposed reducing the rating for the Veteran's dermatitis from 30 percent to 0 percent.  The RO noted an April 2011 VA examination report.  This report reflects that the Veteran was treated with Hydrocortisone 2.5% cream and Triamcinolone 0.1% cream.  He had also been prescribed Hydroxyzine 25 mg.  The examiner specified that the frequency of use and duration of treatment was 1 to 6 weeks during the past 12-month period.  The percentage of exposed areas affected was less than 5 percent, and the percentage of total body affected was less than 5 percent.

The RO also noted an October 2015 VA examination report.  On VA examination in October 2015, the Veteran reported experiencing symptoms of dermatitis two to three times a year for periods of two to three weeks.  He complained of itching and discomfort.  The examiner indicated that the Veteran had not been treated with oral or topical medications in the past 12 months for his skin condition.  The Veteran did not have any debilitating or non-debilitating episodes in the prior 12 months.  On objective examination, the examiners determined that the Veteran did not have any exposed area affected, and less than five percent of his total body area was affected.

The RO said that the examination reports represented sustained improvement.  In a September 2016 decision, the RO reduced the rating for the Veteran's dermatitis from 30 percent to 0 percent, effective December 1, 2016.  

The Board agrees that the reduction was warranted.  As reviewed above, the April 2011 and October 2015 VA examination reports are comparably as complete as the original October 2009 VA examination report.  The April 2011 and October 2015 VA examination reports also show sustained improvement of the Veteran's dermatitis symptoms, as they show that a smaller percentage of his total body area was affected as opposed to the October 2009 report.  Additionally, although the VA outpatient records show ongoing treatment of symptoms, and the April 2011 VA examiner noted that the Veteran had been prescribed Hydroxyzine, the evidence does not show that the Veteran had been prescribed a corticosteroid or other immunosuppressive drug during the past 12 month period; the evidence shows that topical therapy was required.

Accordingly, there was sustained, material improvement that is certain to continue under the ordinary conditions of life and work as shown by multiple examinations.  The preponderance of the evidence demonstrates that reduction was proper.  After full compliance with due process protections, the RO properly reduced the 30 percent evaluation for dermatitis from 30 percent to 0 percent, effective December 1, 2016.

Increased Rating from December 1, 2016

The Board has additionally considered if an increased rating is warranted for dermatitis at any point from December 1, 2016, through the rest of the period of appeal.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2017).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994). 

On VA examination in April 2017, the Veteran reported that his skin itched and blistered.  He said that his symptoms occurred about once a month and lasted about one week.  He used Hydrocerin.  No systemic manifestations due to any skin diseases were found.  The examiner noted the Veteran's service-connected skin disability required the constant or near-constant use of systemic corticosteroids or other immunosuppressive drugs-specifically hydrocortisone lotion and Trixaicin.  Hydrocerin was used for six weeks or more, but not constantly, in the past 12 months.  The examiner indicated that the Veteran had not undergone any treatments or procedures other than systemic or topical medications in the past 12 months for dermatitis.  The examiner marked that the Veteran had not had any debilitating or non-debilitating episodes in the prior 12 months due to a skin disability.  On objective examination, the examiners determined that the Veteran did not then have any visible skin condition.

A VA dermatology note from August 2017 reflects that the Veteran had intermittent exacerbations of dermatitis.  The Veteran was prescribed Dermacerin and TAC 0.1% cream.

On VA examination in October 2017, the examiner gave a diagnosis of dermatitis.  The Veteran reported experiencing itchy skin.  No systemic manifestations due to any skin diseases were found.  The Veteran had received constant to near-constant treatment with topical corticosteroids (Triamcinolone) during the prior 12 months.  Oral medications were not noted.  The examiner indicated that the Veteran had not undergone any treatments or procedures other than systemic or topical medications in the past 12 months for dermatitis.  The examiner marked that the Veteran had not had any debilitating or non-debilitating episodes in the prior 12 months due to a skin disability.  The examiner observed that less than five percent of the Veteran's total body area, and none of the Veteran's exposed area was affected by dermatitis.  Dry skin but no erythema or rash was seen.  The examiner opined that the Veteran's skin condition did not impact his ability to work.  

For the period from December 1, 2016,  the Board finds that a compensable disability rating is not warranted.  As reviewed above, the evidence of record does not show that at least 5 percent of the Veteran's entire body was affected, at least 5 percent of the Veteran's exposed areas was affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Indeed, the objective evidence for this period shows that less than 5 percent of the Veteran's skin was affected, and he was not prescribed immunosuppressive drugs.  Although the April 2017 VA examiner noted the Veteran's service-connected skin disability required the constant or near-constant use of systemic corticosteroids or other immunosuppressive drugs, by the VA examiner's own report, the Veteran was apparently prescribed only topical therapy.  This conclusion is supported by the report of the October 2017 VA examiner, which reflects only topical therapy.  As such, a compensable disability rating is not warranted.  






	(CONTINUED ON NEXT PAGE)








ORDER

The reduction of rating from 30 percent to 0 percent for dermatitis, effective December 1, 2016, was proper, and the claim for restoration is denied.

Entitlement to a compensable evaluation for dermatitis, from December 1, 2016, is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


